Citation Nr: 0810020	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders, hips, knees, feet, and neck, to include as 
secondary to service-connected right foot injury with 
limitation of motion and arthritis.

2.  Entitlement to service connection for congestive heart 
failure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1962 to 
February 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in February 
2006.  That development was completed, and the case has since 
been returned to the Board.

A hearing was held on April 22, 2005, by means of video 
conferencing equipment with the appellant in Atlanta, 
Georgia, before the undersigned Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for arthritis 
of the shoulders, hips, knees, feet, and neck will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained.

2.  Congestive heart failure did not manifest in service or 
to a compensable degree within one year thereafter and has 
not been shown to be causally or etiologically related to 
military service.


CONCLUSION OF LAW

Congestive heart failure was not incurred in active service 
and may not be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board acknowledges that the RO did not 
provide the veteran with adequate notice of the information 
or evidence needed to substantiate his claim for service 
connection prior to the initial rating decision in December 
2002.  Nevertheless, the RO did send the veteran a letter in 
February 2006 in connection with the issue of entitlement to 
service connection for congestive heart failure, which did 
meet the notification requirements.  The Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim for service 
connection was readjudicated in a supplemental statement of 
the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument in support of his claim.  Viewed in such 
context, the furnishing of notice after the decision that led 
to this appeal did not compromise the essential fairness of 
the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. 
Cir. 2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the February 2006 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the April 2004 statement of 
the case (SOC) and the November 2006 supplemental statement 
of the case (SSOC) notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the February 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2006 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the February 2006 letter informed him 
that it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.   

Finally, in the February 2006 notice letter, the RO informed 
the claimant to provide any evidence in his possession that 
pertains to the claim.  Thus, because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a November 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  His records from the Social Security Administration 
were also obtained.  Additionally, he was afforded VA 
examinations in October 2002 and September 2006, and he was 
provided the opportunity to testify at a hearing before the 
Board.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.



Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for congestive 
heart failure.  The Board does observe the veteran's service 
medical records showing that he was noted to have organic 
heart disease in July 1966 and August 1966.  The etiology was 
not proven, but a ventricular septal defect due to trauma 
versus papillary muscle laceration or dysfunction was 
suspected.   The veteran was referred for further evaluation 
in October 1966 because he had reported having a normal heart 
with no murmurs on a previous physical examination for flying 
purposes, yet he was found to have a systolic murmur 
following an accident.  The examining physician indicated 
that the veteran might have had traumatic heart disease and 
probable mitral insufficiency.  However, following a cardiac 
catheterization in October 1966, the physician stated that 
there was no significant evidence of disease and that the 
veteran was not considered to have heart disease.  It was 
recommended that he be reevaluated in approximately one year 
because of the possibility that a small amount of either 
rheumatic or traumatic mitral insufficiency existed.  
Nevertheless, a January 1967 separation examination found the 
veteran's heart and vascular system to be normal, and he 
denied having a medical history of pain or pressure in his 
chest, palpitation or pounding heart, and high or low blood 
pressure.  

Moreover, the Board notes that the veteran was not diagnosed 
with congestive heart failure immediately following his 
separation from service or for many years thereafter.  In 
fact, the veteran was afforded a VA examination in April 1967 
at which time it was noted that he had been found to have a 
heart murmur during the previous year.   However, he denied 
having any current symptoms.  A physical examination did 
reveal a systolic murmur, but the cardiovascular examination 
was otherwise negative.  The veteran was also seen in August 
1967 with a diagnosis of a functional heart murmur without 
any organic heart disease.  The veteran denied having any 
shortness of breath, paroxysmal nocturnal dyspnea, orthopnea, 
peripheral cyanosis, chest pain, pedal edema, palpitations, 
or episodes of dizziness.  He was considered asymptomatic 
with a normal chest x-ray, and the murmur was regarded as 
unrelated to his accident in service.  Thus, any 
symptomatology the veteran may have experienced in service 
appears to have been acute and transitory and to have 
resolved without residuals prior to his separation.  
Therefore, the Board finds that congestive heart failure did 
not manifest in service or within one year thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints, 
treatment, or diagnosis of congestive heart failure, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first complaints or symptoms of congestive heart failure 
is itself evidence which tends to show that such a disorder 
did not have an onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that congestive 
heart failure manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis to the veteran's active service.  
In fact, VA medical records dated in December 2004 indicate 
that a physical examination and echocardiogram did not 
suggest that the veteran had a traumatic valvular abnormality 
when he was a young man.  The cardiologist did not find any 
mitral valve disease or mitral regurgitation, and he believed 
that the majority of the veteran's shortness of breath was 
pulmonary in origin.  He also doubted that the veteran ever 
had any clinical congestive heart failure.  

In addition, the September 2006 VA examiner indicated that 
there was no evidence of diastolic or systolic heart 
dysfunction.  There was no mitral valve prolapse, mitral 
regurgitation, or evidence of a previous cardiac contusion.  
The stress test did not reveal any evidence of inducible 
regional wall motion abnormalities, and there were no ECG 
changes.  The examiner stated that data suggested that the 
veteran did not have congestive heart failure and that 
symptoms of shortness of breath and paroxysmal nocturnal 
dyspnea were more likely related to sleep apnea and lung 
disease.  The examiner also commented that there was no 
evidence of significant valvular heart disease or a previous 
cardiac injury, which was consistent with the findings in 
1966 and 1967 as well as in December 2004.  As such, the 
September 2006 VA examiner concluded that it was unlikely 
that any of the veteran's current symptoms were related to 
his military service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for congestive heart failure.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for congestive heart failure is not warranted.


ORDER

Service connection for congestive heart failure is denied.


REMAND

Reason for Remand:  To notify the veteran of pertinent 
regulations and to obtain a medical opinion.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A.   §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The veteran's representative submitted an informal hearing 
presentation in July 2007 in which he appears to contend that 
the veteran's arthritis of the shoulders, hips, knees, feet, 
and neck may be secondary to his service-connected right foot 
injury with limitation of motion and arthritis.  However, the 
veteran has not been provided with the laws and regulations 
pertinent to claims for service connection on a secondary 
basis.  In particular, the Board notes that the April 2004 
statement of the case (SOC) and November 2006 supplemental 
statement of the case (SSOC) did not contain the laws and 
regulations pertaining to secondary service connection, 
namely 38 C.F.R. § 3.310.

Moreover, the Board notes that during the pendency of this 
appeal, the provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006.  The new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995) (when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
However, the veteran has not been notified of this amendment.  
Therefore, the Board finds it necessary to remand the 
veteran's claim so that the RO may address in the first 
instance the applicability of these revisions to the claim.

In addition, the Board notes that the veteran was afforded a 
VA examination in October 2002 and September 2006 in 
connection with his claim for service connection for 
arthritis of the shoulders, hips, knees, feet, and neck.  
However, those examiners did not address whether the 
veteran's service-connected right foot injury may have caused 
or permanently aggravated his arthritis.  Therefore, the 
Board finds that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any and all arthritis of the shoulders, hips, 
knees, feet, and neck that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any arthritis of the 
shoulders, hips, knees, feet, and neck 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment as 
to whether it is at least as likely as 
not  that the veteran currently has 
arthritis of the shoulders, hips, knees, 
feet, and neck that is either caused by 
or permanently aggravated by his 
service-connected right foot injury with 
limitation of motion and arthritis.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal, including consideration of 
entitlement to service connection for 
arthritis of the shoulders, hips, knees, 
feet, and neck on a secondary basis.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  This SSOC should include the 
version of 38 C.F.R. § 3.310 that became 
effective on October 10, 2006.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


